Exhibit 10.3

FIRST AMENDMENT
TO
EMPLOYMENT AGREEMENT

This First Amendment to Employment Agreement (this "Amendment") is made and
entered into by and between Healthaxis, Ltd., a Texas limited partnership
("Healthaxis"), and Lawrence F. Thompson (the "Executive"), to be effective as
of the 20th day of April 2007.

WHEREAS, Healthaxis and Executive are parties to that certain Employment
Agreement dated as of May 13, 2005 (the "Agreement") which sets forth, among
other things, the terms and conditions pursuant to which Healthaxis or its
successor will continue to employ the Executive and/or the amount of certain
payments that would be made to the Executive upon certain events;

WHEREAS, the parties desire to amend the Agreement as provided herein; and

WHEREAS, except as otherwise defined herein, all capitalized terms used in this
Amendment shall have the meaning specified in the Agreement.

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained herein and in the Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged and
confessed, Healthaxis and Executive do hereby agree as follows:

1. Employment Period. The current "Employment Period" as referenced in the
Agreement commenced on June 1, 2005 and runs through June 1, 2008. Healthaxis
and Executive agree that beginning on June 1, 2007, and on each day thereafter,
that the Employment Period shall be automatically extended by an additional one
(1) day period. As a result, at any given time from and after June 1, 2007, the
remaining term of the Employment Period will be one (1) year.

2. Commuting Period and Commuting Allowance. Section 2(b) of the Agreement is
hereby amended to extend the commuting period through December 31, 2008 and to
increase the combined monthly commuting expense reimbursement amount from $1,850
per month to $2,100 per month beginning in May 2007.




--------------------------------------------------------------------------------


3. Guaranteed Minimum Commissions. Section 2(c)(iii) of the Agreement is hereby
amended to read in its entirety as follows:

"(iii) The Executive shall participate in the Company's Sales Compensation Plan
as approved by the Compensation Committee of the Board of Directors from time to
time. During the period that began June 1, 2006 and ending May 31, 2007, and
during each subsequent 12-month period starting June 1 and ending May 31 during
the Employment Period, Executive is guaranteed a minimum aggregate commission
under the applicable Sales Compensation Plan(s) of $50,000 for each such
twelve-month period. Accordingly, in the event the Executive does not receive at
least $50,000 in sales commissions during any such 12 month period, then within
30 business days from the end of such period, the Company will pay Executive the
difference between $50,000 and the amount of actual commissions paid during such
period. In order to more evenly distribute the guaranteed minimum commissions,
Executive will receive quarterly draws during these twelve-month periods in an
amount equal to the difference between $12,500.00 and the amount of actual
commissions payable to Executive for any such quarter in which actual
commissions payable are less than $12,500. These quarterly payments shall be
treated as draws against future commissions, and shall not be required if
Executive has already received at least $50,000 in actual commissions during the
applicable twelve-month period;"

Except as expressly amended as provided herein, the Agreement shall continue in
full force and effect in accordance with its terms.

EXECUTED by the parties to be effective as of the date set forth hereinabove.

HEALTHAXIS:       EXECUTIVE:             Healthaxis, Ltd.               /s/
Lawrence F. Thompson    

--------------------------------------------------------------------------------

    Lawrence F. Thompson

      By:  Healthaxis Managing Partner, LLC,
General Partner                                  
              By:  /s/ John Carradine                

--------------------------------------------------------------------------------

             

